United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, New Cumberland, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0048
Issued: April 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 10, 2018 appellant filed a timely appeal from an August 20, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the August 20, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish that his hernia is
causally related to the accepted January 18, 2018 employment incident.
FACTUAL HISTORY
On January 22, 2018 appellant, then a 61-year-old distribution process worker, filed a
traumatic injury claim (Form CA-1) alleging that on January 18, 2018 he sustained a hernia while
in the performance of duty.3 He was picking up a 40-pound box when he felt something pull in
his stomach, and felt a big lump. On the reverse side of the claim form the employing
establishment noted that appellant stopped work at 11:45 a.m. on the day of the injury, and has not
returned.
A January 22, 2018 note from Dr. William J. Albright IV, a Board-certified family
practitioner, related that on January 18, 2018 appellant “was lifting [a] heavy box at work when
he felt pain in the front of his abdomen….” The pain was moderate and located in the periumbilical
region. Dr. Albright advised that appellant would be out of work until surgical intervention could
be performed so as to avoid further injury. In his January 18, 2018 treatment notes, he reported a
chief complaint of abdominal pain. Dr. Albright described it as a new problem, with a sudden
onset of pain earlier that day. After a physical examination, he diagnosed a ventral hernia without
obstruction or gangrene. Dr. Albright referred appellant for a surgical consultation.
In a development letter dated January 25, 2018, OWCP advised appellant of the need for
additional factual information and medical evidence in support of his claim for FECA benefits. It
specifically inquired about the circumstances of the alleged causative employment incident,
including witnesses and the immediate effect of the injury. The attached factual questionnaire also
included queries as to the existence of any related preexisting conditions. OWCP also requested
that appellant provide a narrative report from his attending physician, which was required to
include a diagnosis and a medical explanation as to how the reported work incident either caused
or aggravated a medical condition. It afforded him 30 days to submit the requested information.
In a signed statement dated February 15, 2018, appellant explained that when he bent over
to pick up a box of material weighing 40 pounds, he felt a pulling pain in his stomach. When he
stood up, he ran his hand over his stomach and felt “a lump bulging out.” Appellant immediately
reported the incident to his supervisor. Further, he stated that there were no other injuries on or
off duty, and that he did “not have any similar disability or symptoms before the injury.”
A February 28, 2018 preoperation consultation report signed by Dr. William Perri, a
Board-certified general surgeon, reflects that “[Appellant] [stated] that it occurred at work on
[January 18, 2018]. He was lifting 40 [to] 50 pounds at the Army Depot and felt a pop. [Appellant]
had a previous ventral hernia, right inguinal hernia, and umbilical hernia repaired by Dr. Esposito.”
Past surgical history indicates that appellant underwent a hernia repair in 1990, as well as an
undated inguinal hernia repair on his right side. Dr. Perri noted that there were at least two
3
Under OWCP File No. xxxxxx588, appellant has an accepted traumatic injury claim for right inguinal hernia,
which arose in the performance of duty on December 4, 2012.

2

incisional hernias present superior to the umbilicus, and advised that the hernias be fixed
laparoscopically to see all of the hernias present. Based on his examination, he diagnosed
incisional hernia without obstruction or gangrene and ventral hernia, also without obstruction or
gangrene.
By decision dated March 8, 2018, OWCP denied appellant’s claim finding that he had not
met his burden of proof to establish causal relationship. It explained that he had not submitted a
well-reasoned medical opinion as to how the diagnosed condition had been caused or aggravated
by the accepted employment incident of January 18, 2018. Further, OWCP noted that it previously
accepted appellant’s December 12, 2004 claim for a right inguinal hernia, which stood in contrast
with his signed statement denying prior, similar disabilities or symptoms.
On March 30, 2018 appellant requested a review of the written record by a representative
of OWCP’s Branch of Hearings and Review. With his request, he included a duplicate copy of
Dr. Albright’s January 18, 2018 report.
By decision dated August 20, 2018, OWCP’s hearing representative affirmed the March 8,
2018 denial of appellant’s claim, finding that the medical evidence of record failed to provide a
rationalized opinion explaining how the diagnosed condition was causally related to the accepted
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.8 Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that

4

Supra note 1.

5

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

3

allegedly occurred.9 The second component is whether the employment incident caused a personal
injury.10 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.11
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.12 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.13 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).14
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.15
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his hernia
is causally related to the accepted January 18, 2018 employment incident.
The January 22, 2018 report from Dr. Albright provided that appellant “was lifting [a]
heavy box at work when he felt pain in the front of his abdomen[,] this happened on
January 18, 2018.” While Dr. Albright notes a temporal relationship between the onset of pain
and the accepted employment incident, he does not offer a rationalized medical opinion that the
diagnosed ventral hernia without obstruction or gangrene was caused by the workplace incident.
The mere fact that a condition manifests itself or is discovered after an employment incident is
insufficient to establish a causal relationship between the condition and the incident.16 Temporal
relationship alone will not suffice for purposes of establishing causal relationship.17 The Board
has held that a report is of limited probative value regarding causal relationship if it does not
9

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

10

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

11

Shirley A. Temple, 48 ECAB 404, 407 (1997).

12

T.H., supra note 8; Robert G. Morris, 48 ECAB 238 (1996).

13

M.V., Docket No. 18-0884 (issued December 28, 2018).

14

Id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

16

L.T., Docket No. 18-1603 (issued February 21, 2019); Birger Areskog, 30 ECAB 571 (1979).

17

Id.

4

contain medical rationale explaining how a given medical condition/disability was related to
employment factors.18 Dr. Albright’s report of January 22, 2018 does not discharge appellant’s
burden of proof as it lacks supporting medical rationale explaining how the employment incident
had resulted in a hernia condition.
Dr. Perri’s report of February 28, 2018 is similarly insufficient to meet appellant’s burden.
While he noted appellant’s belief that the injury had been caused by and/or temporally related to
the workplace incident, Dr. Perri did not offer his own medical opinion on causal relationship.
Medical evidence which does not offer an opinion on causal relationship is of no probative value,19
and as previously noted, temporal relationship alone is insufficient to establish causation.20
Moreover, Dr. Perri noted a history of hernias for which surgical repair was required. The Board
has consistently held that complete medical rationalization is particularly necessary when there are
preexisting conditions involving the same body part,21 and has required medical rationale
differentiating between the effects of the work-related injury and the preexisting condition in such
cases.22 Consequently, the Board finds the medical evidence of record does not satisfy appellant’s
burden of proof to establish causal relationship between the diagnosed hernia and the accepted
January 18, 2018 workplace incident.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his hernia
is causally related to the accepted January 18, 2018 employment incident.

18

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

19

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

20

See E.M., Docket No. 18-1599 (issued March 7, 2019).

21

E.g., K.R., Docket No. 18-1388 (issued January 9, 2019).

22

See, e.g., A.J., Docket No. 18-1116 (issued January 23, 2019); M.F., Docket No. 17-1973 (issued December 31,
2018); J.B., Docket No. 17-1870 (issued April 11, 2018); E.D., Docket No. 16-1854 (issued March 3, 2017); P.O.,
Docket No. 14-1675 (issued December 3, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the August 20, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

